Filed 1/20/15 P. v. Durouso CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B256699

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA092686)
         v.

ANDRE MARTIN DUROUSO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Jesse I.
Rodriguez, Judge. Affirmed.
         Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                         ________________________
       Andre Martin Durouso, a convicted sex offender,1 was charged by criminal
complaint with failing to register under Penal Code section 290, subdivision (b). The
complaint specially alleged Durouso had suffered three prior felony convictions within
the meaning of the three strikes law (id., §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d))
and had served three separate prison terms for felonies (id., § 667.5, subd. (b)). Durouso
pleaded not guilty and denied the special allegations.
       On the date set for the preliminary hearing, Durouso entered a plea to the court of
no contest for failing to register under Penal Code section 290, subdivision (b), and
admitted all of the prior conviction allegations. At the time he entered his plea, Durouso
was advised of his constitutional rights and the nature and consequences of the plea,
which he stated he understood. Durouso’s counsel joined in the waivers of Durouso’s
constitutional rights. The trial court expressly found Durouso’s waivers, plea and
admissions were voluntary, knowing and intelligent.
       The trial court granted Durouso’s motion to dismiss the prior strike convictions
(People v. Superior Court (Romero) (1996) 13 Cal.4th 497), sentenced him to a three-
year state prison term, stayed execution of sentence and placed Durouso on three years of
formal probation, which included the condition that he obey all laws.
       Following Durouso’s subsequent arrest for assaulting his wife, Lela Dozier, the
trial court summarily revoked his probation and scheduled a probation revocation
hearing. At the hearing, Dozier testified she was asleep in bed when Durouso came into
their bedroom. Durouso cursed Dozier for having reported him to the police the day
before after finding him holding a pillow while standing over their sleeping baby.
Durouso then picked up a pillow and pushed it down over Dozier’s face. As Dozier
struggled to breathe, Durouso pushed the pillow down harder. Durouso eventually fled
from the house, and Dozier telephoned the police.



1      Durouso was convicted of committing lewd acts with a child under the age of 14
years in 1987 in violation of Penal Code section 288, subdivision (a).


                                              2
       Durouso did not testify or present other evidence in his defense at the probation
revocation hearing. At the conclusion of the hearing, the trial court found Durouso had
violated the probation condition to obey all laws by assaulting Dozier. The court
terminated probation and ordered execution of the previously stayed three-year state
prison sentence, imposed statutory fines and fees, and awarded Durouso 129 days of
presentence custody credit.
       Durouso timely appealed from the judgment, and we appointed counsel to
represent him on appeal. After examination of the record, counsel filed an opening brief
in which no issues were raised. On November 10, 2014, we advised Durouso he had 30
days within which to personally submit any contentions or issues he wished us to
consider. We have received no response.
       We have examined the record and are satisfied Durouso’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436, 441.)


                                     DISPOSITION


       The judgment is affirmed.



                                                 FEUER, J.*


We concur:



              PERLUSS, P. J.                            ZELON, J.


*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3